There is a mistake of fact in the per curiam of the Supreme Court, which states that verdicts were awarded to the plaintiff Esther Lewis for personal injuries, and to her husband, Franklin Lewis, for loss of services and expense of curing his wife. On the contrary the suits were for loss of the car and other personal property.
With the exception just mentioned the judgments under review herein should be affirmed, for the reasons expressed in the opinion of the Supreme Court.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BLACK, CAMPBELL, CASE, BODINE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 573